Order entered December 19, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00862-CR

                      WALTER LAMONTE MOORE, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. F12-51041-K

                                       ORDER
      The Court GRANTS appellant’s December 16, 2013 motion to extend time to file his

brief. We ORDER appellant to file his brief by FEBRUARY 3, 2014.


                                                 /s/   DAVID EVANS
                                                       JUSTICE